
	

113 S2013 IS: Department of Veterans Affairs Management Accountability Act of 2014
U.S. Senate
2014-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2013
		IN THE SENATE OF THE UNITED STATES
		
			February 11, 2014
			Mr. Rubio introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to provide for the removal of Senior Executive Service
			 employees of the Department of Veterans Affairs for performance, and for
			 other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the Department of Veterans Affairs Management Accountability Act of 2014.
		
			2.
			Removal of Senior Executive Service employees of the Department of Veterans Affairs for performance
			
				(a)
				In general
				Chapter 7 of title 38, United States Code, is amended by adding at the end the following new
			 section:
						713.
						Senior Executive Service: removal based on performance
						
							(a)
							In general(1)
								Notwithstanding subchapter V of chapter 35 of title 5, subchapter V of chapter 75 of title 5, or
			 any other provision of law, the Secretary may remove any individual who is
			 an
			 employee of the Department from a Senior
			 Executive Service position (as defined in section 3132(a) of title 5) if
			 the Secretary determines the performance of the
			 individual warrants such removal.(2)If the Secretary so removes such an
			 individual, the Secretary may—
								
									(A)
									remove the individual from the civil service (as defined in section 2101 of title 5); or
								
									(B)
									appoint the individual to a General Schedule position at any grade of the General Schedule the
			 Secretary determines appropriate.
								
							(b)
							Notice to Congress
							Not later than 30 days after removing an individual from the Senior Executive Service under
			 subsection (a), the Secretary shall submit to the Committee on Veterans’
			 Affairs of the Senate and the Committee on Veterans' Affairs of the House
			 of Representatives notice in writing of
			 such removal and the reason for such removal.
						
							(c)
							Manner of removal
							A removal under this section shall be done in the same manner as the removal of a professional
			 staff member employed by a Member of Congress.
						.
			
				(b)
				Clerical amendment
				The table of sections at the beginning of such chapter is amended by adding at the end the
			 following new item:
				
					
						713. Senior Executive Service: removal based on performance.
					
					.
			
